Case 1:19-cv-01453-RLY-TAB Document 1 Filed 04/10/19 Page 1 of 7 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

IN RE: COOK MEDICAL, INC, IVC FILTERS
MARKETING, SALES PRACTICES AND                              Case No. 1:14-ml-2570-RLY-TAB
PRODUCTS LIABILITY LITIGATION                                                 MDL No. 2570



This Document Relates to Plaintiff(s)
CHRISTIAN EKWUAZI

Civil Case # 1:19-cv-1453


                                 SHORT FORM COMPLAINT


       COMES NOW the Plaintiff(s) named below, and for Complaint against the Defendants

named below, incorporate The Master Complaint in MDL No. 2570 by reference (Document 213).

Plaintiff(s) further show the court as follows:

       1. Plaintiff/Deceased Party:

           Christian Ekwuazi

       2. Spousal Plaintiff/Deceased Party’s spouse or other party making loss of consortium

           claim:

           N/A

       3. Other Plaintiff and capacity (i.e., administrator, executor, guardian, conservator):

           N/A

       4. Plaintiff’s/Deceased Party’s state of residence at the time of implant:

           New Jersey




                                                  1
Case 1:19-cv-01453-RLY-TAB Document 1 Filed 04/10/19 Page 2 of 7 PageID #: 2




     5. Plaintiff’s/Deceased Party’s state of residence at the time of injury:

        New Jersey

     6. Plaintiff’s/Deceased Party’s current state of residence:

        New Jersey


     7. District Court and Division in which venue would be proper absent direct filing:

        United States District Court for the District of New Jersey

     8. Defendants (Check Defendants against whom Complaint is made):

            □X      Cook Incorporated

            □X      Cook Medical LLC

            □X      William Cook Europe ApS

     9. Basis of Jurisdiction:

            □
            X       Diversity of Citizenship

            □       Other:

        a. Paragraphs in Master Complaint upon which venue and jurisdiction lie:

                 Paragraph 6-28




        b. Other allegations of jurisdiction and venue:




                                               2
Case 1:19-cv-01453-RLY-TAB Document 1 Filed 04/10/19 Page 3 of 7 PageID #: 3




     10. Defendants’ Inferior Vena Cava Filter(s) about which Plaintiff(s) is making a claim

        (Check applicable Inferior Vena Cava Filters):

            □       Günther Tulip® Vena Cava Filter

            □
            X
            X       Cook Celect® Vena Cava Filter

            □
             □      Gunther Tulip Mreye

            □      Cook Celect Platinum
                   Other:
             □

     11. Date of Implantation as to each product:

         September 28, 2010



     12. Hospital(s) where Plaintiff was implanted (including City and State):

        University Hospital – Newark, NJ


     13. Implanting Physician(s):

        Dr. Sohail Contractor, MD




     14. Counts in the Master Complaint brought by Plaintiff(s):

            □X      Count I:        Strict Products Liability – Failure to Warn

            □X      Count II:       Strict Products Liability – Design Defect

            □
            X       Count III:      Negligence

            □
            X       Count IV:       Negligence Per Se

                                              3
Case 1:19-cv-01453-RLY-TAB Document 1 Filed 04/10/19 Page 4 of 7 PageID #: 4




            □X      Count V:          Breach of Express Warranty

            □X      Count VI:         Breach of Implied Warranty

            □
            X       Count VII:        Violations of Applicable New Jersey (insert State)

                    Law Prohibiting Consumer Fraud and Unfair and Deceptive Trade

                    Practices

            □       Count VIII:       Loss of Consortium

             □      Count IX:         Wrongful Death

             □      Count X:          Survival

            □
            X       Count XI:         Punitive Damages

             □      Other:                                   (please state the facts supporting

                     this Count in the space, immediately below)

             □      Other:                                   (please state the facts supporting

                     this Count in the space, immediately below)




     15. Attorney for Plaintiff(s):

        Monte Bond & Jessica Glitz

     16. Address and bar information for Attorney for Plaintiff(s):




                                                 4
Case 1:19-cv-01453-RLY-TAB Document 1 Filed 04/10/19 Page 5 of 7 PageID #: 5




        5151 Belt Line Rd., Suite 1000, Dallas, TX 75254

        Monte Bond - TX Bar No.: 02585625

        Jessica Glitz – TX Bar No.: 24076095
                              Respectfully submitted,

                             Tautfest Bond, PLLC

                              s/ Monte Bond
                             Monte Bond No. 02585625
                             Tautfest Bond, PLLC
                             5151 Belt Line Rd.,
                             Suite 1000, Dallas, TX 75254
                             Telephone: (214) 617-9998
                             Facsimile: (214) 853-4281
                             mbond@tautfestbond.com

                              s/ Jessica Glitz
                             Jessica Glitz No. 24076095
                             Tautfest Bond, PLLC
                             5151 Belt Line Rd.,
                             Suite 1000, Dallas, TX 75254
                             Telephone: (214) 617-9998
                             Facsimile: (214) 853-4281
                             jglitz@tautfestbond.com

                             Attorneys for Plaintiff




                                       5
Case 1:19-cv-01453-RLY-TAB Document 1 Filed 04/10/19 Page 6 of 7 PageID #: 6




                                  CERTIFICATE OF SERVICE

        I hereby certify that on April 10, 2019, a copy of the foregoing was served electronically
 and notice of the service of this document will be sent to all parties by operation of the Court’s
 electronic filing system to CM/ECF participants registered to receive service in this matter.
 Parties may access this filing through the Court’s system. A copy of the foregoing was also
 served via U.S. Mail to the following non-CM/ECFparticipants


  Angela Spears                                         Cliff W. Marcek
  Rosen & Spears                                        Cliff W. Marcek, P.C.
  5075 Westheimer, Suite 760                            700 South Third Street
  Houston, TX 77056                                     Las Vegas, NV 89101

  Anthony James Urban                                   David J. Britton
  Law Offices of Anthony Urban, P.C.                    Law Offices of David J. Britton
  474 N. Centre Street, Third Floor                     2209 N. 30th Street, Suite 4
   Pottsville, PA 17901                                 Tacoma, WA 98403

  Bard K. Brian                                         Wilnar J. Julmiste
  222 Kentucky Avenue, Suite 10                         Anderson Glenn LLP – Boca Raton, FL
  Paducah, KY 42001                                     2201 NW Corporate Boulevard, Suite 100
                                                        Boca Raton, FL 33431
  Brian J. Urban
  Law Offices of Anthony Urban, P.C.                    Jay Harris
  474 N. Centre Street, Third Floor                     Harris, Reny & Torzewski
  Pottsville, PA 17901                                  Two Maritime Plaza, 3rd Floor
                                                        Toledo, OH 43604
  Charles Rene Houssiere, III
  Houssiere Durant & Houssiere, LLP                     Justin Kyle Brackett
  1990 Post Oak Blvd., Suite 800                        Tim Moore, Attorney at Law, P.A.
  Houston, TX 77056-3812                                305 East King St. Kings,
                                                        Mountain, NC 28086
  Corrie Johnson Yackulic
  Corrie Yackulic Law Firm PLLC                         Marian S. Rosen Rosen & Spears
  315 5th Avenue South, Suite 1000                      5075 Westheimer, Suite 760,
  Seattle, WA 98104-2682                                Houston, TX 77056

  George Jerre Duzane                                   Peter C. Wetherall
  Duzane, Kooperman & Mondelli                          Wetherall Group, Ltd.
  603 Woodland Street                                   9345 W. Sunset Road, Suite 100
  Nashville, TN 37206-4211                              Las Vegas, NV 89148




                                               6
Case 1:19-cv-01453-RLY-TAB Document 1 Filed 04/10/19 Page 7 of 7 PageID #: 7




  Joseph A. Napiltonia                      Thomas H. Terry, III
  Law Office of Joe Napiltonia              619 Calhoon Road
  213 Third Avenue North                    Bay Village, OH 44140
  Franklin, TN 37064
                                            Robert M. Hammers, Jr.
  Lucas J. Foust                            Jason T. Schneider, P.C.
  Foust Law Office                          611-D Peachtree Dunwoody Road
  1043 Stoneridge Drive, Suite 2            Atlanta, GA 30328
  Bozeman, MT 59718
                                            W. Bryan Smith
                                            Morgan & Morgan, LLC
                                            2600 One Commerce Square
                                            Memphis, TN 38103



                                            Respectfully submitted,

                                            Tautfest Bond, PLLC

                                             s/ Monte Bond
                                            Monte Bond No. 02585625
                                            Tautfest Bond, PLLC
                                            5151 Belt Line Rd.,
                                            Suite 1000, Dallas, TX 75254
                                            Telephone: (214) 617-9998
                                            Facsimile: (214) 853-4281
                                            mbond@tautfestbond.com

                                             s/ Jessica Glitz
                                            Jessica Glitz No. 24076095
                                            Tautfest Bond, PLLC
                                            5151 Belt Line Rd.,
                                            Suite 1000, Dallas, TX 75254
                                            Telephone: (214) 617-9998
                                            Facsimile: (214) 853-4281
                                            jglitz@tautfestbond.com

                                            Attorneys for Plaintiff




                                     7
